DETAILED ACTION
This office action is in response to Applicant’s submission filed on 5 August  2021.   
Claims 1-20 are pending.
Claims 1, 10, 18 were amended.
Rejections under 35 USC 112(b) for claims 1-20 are withdrawn in view of the amendments / arguments presented by the applicant.
Claims 1-20 are allowed.



Allowable Subject Matter

Claims 1-20 are allowed since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.  

The following is an examiner’s statement of reasons for allowance: 

Independent claim 1 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “identifying an electronic opponent profile for an opponent; selecting, from a profile repository, a first set of robot profiles, wherein robots trained using robot profiles from the first set of robot profiles have previously defeated the opponent; selecting, from the profile repository, a second set of robot profiles, wherein robots trained using robot profiles from the second set of robot profiles have previously lost to the opponent; generating a current robot profile based on the first set of robot profiles and the second robot profiles; and configuring a robot according to the current robot profile to play against the opponent”,  
Independent claims 10, 18 are substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claims 10, 18, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, are also allowed.
The followings are references closest to the invention claimed:
Thomas et al., US-PGPUB NO.2006/0246973A1 [hereafter Thomas] teaches computer game with user and opponent profiles. Thomas does not show configuring robots to play against opponent based on profiles of previously defeated and winning opponents.
 Arnone, et al., US-PGPUB NO.2014/0194191A1 [hereafter Arnone] shows configuring automatic agents with player profiles. Arnone does not show configuring robots to play against opponent based on profiles of previously defeated and winning opponents.
 Ganzfried, et al., “Game Theory-Based Opponent Modeling in a Large Imperfect-Information Games”, Proc. Of 10th Int. Conf. on Autonomous Agents and Multi-agent Systems (AAMAS 2011), May 2-6, 2011, Taipei [hereafter Ganzfried] shows opponent modeling for automatic gaming agents. Ganzfried does not show configuring robots to play against opponent based on profiles of previously defeated and winning opponents.
 Yun, et al., “PADS: Enhancing Gaming Experience Using Profile-Based Adaptive Difficulty System”, Sandbox’10: Proceedings of the 5th ACM SIGGRAPH Symposium on Video Games, July 2010, pp.31-36 [hereafter Yun] 
Vladimirovich, et al. US-PGPUB NO.2005/0053902A1 [hereafter Vladimirovich] shows gaming strategy adaptation based on player personality. Vladimirovich does not show configuring robots to play against opponent based on profiles of previously defeated and winning opponents.
 John Nash, et al., “Non-Cooperative Games”, The Annals of Mathematics, Second Series, Vol.54, Issue 2 (Sept.1951), 286-295 [hereafter Nash] teaches theoretic framework for adversary game playing. Nash does not show configuring robots to play against opponent based on profiles of previously defeated and winning opponents.
Svaton, et al., “Improving strategy in robot soccer game by sequence extraction”, Procedia Computer Science 35 (2014) 1445-1454 [hereafter Svaton] teaches learning game strategy via sequence extraction. Svaton does not show configuring robots to play against opponent based on profiles of previously defeated and winning opponents.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126